Citation Nr: 0810388	
Decision Date: 03/28/08    Archive Date: 04/09/08

DOCKET NO. 03-23 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) 
Regional Office and Insurance Center (RO&IC) in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
proliferative diabetic retinopathy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his wife




ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from June 1956 to September 
1970. He also had subsequent service in the Army Reserve.

The issue of entitlement to an increased rating for diabetic 
retinopathy was previously before the Board of Veterans' 
Appeals (Board) in November 2004. At that time, the case was 
remanded for further development. Following the requested 
development, the VA Appeals Management Center (AMC) in 
Washington, D.C. confirmed and continued the rating for 
diabetic retinopathy. Thereafter, the case was returned to 
the Board for further appellate action.

After reviewing the record, the Board finds that still-
additional development is warranted prior to further 
consideration by the Board. Therefore, the appeal is, again, 
REMANDED to the RO via the AMC. VA will notify the veteran if 
further action is required.


REMAND

In May 2004, during the pendency of the appeal, the veteran 
had a hearing at the RO before a Veterans Law Judge who has 
since retired from the Board.

In January 2008, the Board informed the veteran of judge's 
retirement. Later that month, the veteran requested that he 
be scheduled for another hearing at the RO 


before a Veterans Law Judge who would rule on his appeal. 
Accordingly, the case is remanded for the following action:

Schedule the veteran for a hearing at the 
RO before another Veterans Law Judge. 
When that hearing has been completed, 
return the file to the Board for further 
appellate action.

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue. 

The veteran need take no action unless he is notified to do 
so. It must be emphasized, however, that he has the right to 
submit any additional evidence and/or argument on the matters 
the Board has remanded to the RO. Kutscherousky v. West, 12 
Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2007).


